[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             Sept. 28, 2009
                              No. 08-14278                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 07-00497-CR-T-27-TGW

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DENNIS E. RAY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 28, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Dennis Ray appeals his total sentence of 354 months’ imprisonment,
imposed after he pled guilty to one count of conspiracy to possess with intent to

distribute five kilograms of cocaine, in violation of 21 U.S.C. § 841(b)(1)(A)(ii),

and one count of possession of a firearm in relation to, and in furtherance of, a

drug trafficking crime, in violation of 18 U.S.C. § 924(c). Ray was sentenced to

294 months’ imprisonment for the drug count and 60 months for the firearm count,

to run consecutively.

                  I. CRIME OF VIOLENCE DETERMINATION

      The PSI initially assigned Ray a base offense level of 34, based on the drug

amount, and subtracted three levels for acceptance of responsibility, making Ray’s

total offense level 31. The PSI, however, deemed that Ray was subject to an

enhanced sentence because he qualified as a career offender under U.S.S.G.

§ 4B1.1. The PSI based this classification on Ray’s predicate convictions of (1)

conspiracy to possess with intent to distribute cocaine and (2) escape, which the

PSI deemed a crime of violence. Concerning the latter conviction, the PSI states

only that Ray “escaped from Federal Prison Camp, Atlanta, Georgia, on June 14,

1999. He turned himself in to the Tampa Police Department on June 18, 1999,

informing them that he was a fugitive from Federal Prison Camp in Atlanta,

Georgia.” At sentencing, Ray explained that during his predicate escape offense,

he had walked away from the prison camp and had voluntarily surrendered after a



                                           2
weekend home visit. In the same proceeding, Ray’s probation officer maintained

that Ray had escaped by failing to return from work release.

      On appeal, Ray argues that his prior federal escape conviction does not

constitute a “crime of violence” within the meaning of the career offender

provision of the Sentencing Guidelines, U.S.S.G. § 4B1.1. He contends that his

conduct does not constitute the purposeful, violent, and aggressive conduct

required by Begay v. United States, 553 U.S. ___, 128 S.Ct. 1581, 170 L.Ed.2d

490 (2008). Ray further argues that, despite our holding in United States v. Gay,

251 F.3d 950 (11th Cir. 2001), in light of the Supreme Court’s recent decision in

Chambers v. United States, 555 U.S. ___, 129 S.Ct. 687, 172 L.Ed.2d 484 (2009),

his walkaway escape or failure to return from work release is not a “crime of

violence.” The government concedes that we should remand this case to allow the

district court to determine whether Ray’s prior federal escape conviction qualifies

as a “crime of violence” within the meaning of the career offender provision of the

Sentencing Guidelines.

      We review de novo the district court’s application and interpretation of the

sentencing guidelines. United States v. Gibson, 434 F.3d 1234, 1243 (11th Cir.

2006). We also review de novo “the district court’s decision to classify a

defendant as a career offender pursuant to U.S.S.G. § 4B1.1.” Id.



                                          3
      The sentencing guidelines deem a defendant to be a career offender if “(1)

the defendant was at least eighteen years old at the time the defendant committed

the instant offense of conviction; (2) the instant offense of conviction is a felony

that is either a crime of violence or a controlled substance offense; and (3) the

defendant has at least two prior felony convictions of either a crime of violence or

a controlled substance offense.” U.S.S.G. § 4B1.1(a). The sentencing guidelines

further clarify that a “crime of violence” is an offense, punishable by a prison term

exceeding one year, that “(1) has as an element the use, attempted use, or

threatened use of physical force against the person of another, or (2) is burglary of

a dwelling, arson, or extortion, involves use of explosives, or otherwise involves

conduct that presents a serious potential risk of physical injury to another.”

U.S.S.G. § 4B1.2(a)(1), (2).

      Decisions regarding the “violent felony” provision of the Armed Career

Criminal Act (ACCA) are useful when determining whether an offense is a crime

of violence under U.S.S.G. § 4B1.1 “because of the similar definitions of a ‘crime

of violence’ in the Guidelines and of a ‘violent felony’ in ACCA.” United States

v. Archer, 531 F.3d 1347, 1350 n.1 (11th Cir. 2008). In determining whether a

particular offense constitutes a violent felony in ACCA, the Supreme Court

“examine[s] it in terms of how the law defines the offense and not in terms of how



                                           4
an individual offender might have committed it on a particular occasion.” Begay,

553 U.S. ___, 128 S.Ct. at 1584. In Begay, the Court used this categorical

approach to hold that driving under the influence is not a violent felony under

ACCA. Id. at ___, 128 S.Ct. at 1588. Thus, whether Ray’s conduct is a “crime of

violence” under the Guidelines turns on whether such conduct in general is

categorized as a “crime of violence.”

      The federal escape statute of 1999, the year in which Ray committed the

escape, provided in pertinent part:

               Whoever escapes or attempts to escape from the custody of
        the Attorney General or his authorized representative, or from any
        institution or facility in which he is confined by direction of the
        Attorney General, or from any custody under or by virtue of any
        process issued under the laws of the United States by any court,
        judge, or commissioner [United States magistrate judge], or from
        the custody of an officer or employee of the United States pursuant
        to lawful arrest, shall, if the custody or confinement is by virtue of
        an arrest on a charge of felony, or conviction of any offense, be
        fined under this title or imprisoned not more than five years, or
        both.

18 U.S.C. § 751 (1999).

      Although we have not addressed whether a violation of the federal escape

statute constitutes a “crime of violence” under the Guidelines, we have held that a

violation of the Georgia escape statute constitutes such a crime. Gay, 251 F.3d at

952. A person violates the Georgia escape statute when he or she is confined and



                                          5
“intentionally escapes from lawful custody or from any lawful place of lawful

confinement,” or “intentionally fails to return as instructed to lawful custody.”

O.C.G.A. § 16-10-52(a)(1), (5); Gay, 251 F.3d at 952. In Gay, we held that, a prior

escape conviction under the Georgia statute “qualifies as a crime of violence under

the career offender guideline” even if it only “involves a walk-away from

unsecured correctional facilities.” Gay, 251 F.3d at 954-55 (internal quotations

omitted). The rationale was that escape presents a potential risk of violence if

authorities attempt to recapture the prisoner. Id. at 954.

      In Chambers, the Supreme Court addressed the issue of whether a failure to

report for penal confinement involves conduct that presents a serious potential risk

of physical injury to another, and thus is a violent felony pursuant to the ACCA.

Chambers, 555 U.S. ___, 129 S.Ct. at 689 (internal quotations omitted). The

defendant in Chambers was sentenced to 11 weekends in prison and “failed to

report for weekend confinement” on 4 occasions. Id. at ___, 129 S.Ct. at 690. He

was subsequently convicted of “failing to report to a penal institution,” in violation

of an Illinois statute. Id. (internal brackets omitted). The Court used Begay’s

categorical approach, but noted that the statute placed together in a single

numbered section several different kinds of behavior, including escape and failure

to report. Id. at ___, 129 S.Ct. at 691. The Court then separately categorized the



                                           6
crimes of escape and failure to report, determining that “[t]he behavior that likely

underlies a failure to report would seem less likely to involve a risk of physical

harm than the less passive, more aggressive behavior underlying an escape from

custody.” Id. The Court held that failure to report is a “form of inaction” that does

not constitute the “purposeful, violent, and aggressive conduct” at issue when an

offender commits one of the enumerated offenses of arson, using explosives, or

burglary of a residence. Id. at ___, 129 S.Ct. at 692 (internal quotations omitted).

The Court concluded that a failure to report is not a violent felony under the

ACCA. Id. at ___, 129 S.Ct. at 693.

      In this case, we need not decide whether Ray’s behavior constituted a “crime

of violence” in light of Chambers. The government concedes that this case should

be remanded to allow the district court to determine whether Ray’s prior federal

escape conviction qualifies as such a crime within the meaning of the career

offender provision. The district court did not reach whether Chambers had any

effect on the categorization of Ray’s federal escape conviction, as Chambers at that

time was pending before the Supreme Court. Accordingly, consistent with the

Government’s concession, we vacate the judgment of the district court with respect

to its career offender determination and remand to the district court for

reconsideration of that issue in light of Chambers.



                                           7
                       II.18 U.S.C. § 924(c) DETERMINATION

        Relying on the text of 18 U.S.C. § 924(c)(1)(A), Ray also argues that the

district court erred by imposing a consecutive five-year sentence for his firearm

conviction. The government argues that Ray’s appeal of this issue should be

dismissed because he waived his right to appeal his sentence in his plea agreement.

We review the validity of a sentence appeal waiver de novo. United States v.

Weaver, 275 F.3d 1320, 1333 n.21 (11th Cir. 2001). A sentence appeal waiver will

only be enforced if the waiver was knowing and voluntary. United States v.

Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993). For a sentence appeal waiver to

be knowing and voluntary, the government must show that: (1) the district court

specifically questioned the defendant about the waiver during the plea colloquy, or

(2) the record is “manifestly clear” that the defendant otherwise understood the

significance of the appeal waiver. Weaver, 275 F.3d at 1333; Bushert, 997 F.2d at

1351.

        In this case, it is clear that Ray knowingly and voluntarily waived his right to

appeal this issue.1 The district court specifically questioned Ray about the appeal

waiver during the plea colloquy, including asking whether Ray understood that the


        1
               The only exceptions to Ray’s appeal waiver are if (1) the sentence exceeds the
guideline range as determined by the court under the guidelines, (2) the sentence exceeds the
statutory maximum penalty of life in prison, or (3) the sentence violates the Eighth Amendment to
the Constitution which prohibits excessive fines and cruel and unusual punishment.

                                               8
appeal waiver meant he could not challenge the way the court calculated his

sentence. Ray agreed that he understood the appeal waiver and its implications.

Therefore, the appeal waiver is enforceable. As a result, Ray cannot challenge his

sentence on appeal with regard to this issue.2

       Alternatively, Ray’s appeal of this issue cannot succeed because he cannot

establish plain error. “A sentencing issue not raised in the district court is

reviewed for plain error[.]” United States v. Richardson, 166 F.3d 1360, 1361

(11th Cir. 1999). To prove plain error, a defendant must show: “(1) error, (2) that

is plain and (3) that affects substantial rights.” United States v. Turner, 474 F.3d

1265, 1276 (11th Cir. 2007). We have held that an error cannot be “plain” unless it

is “clear under current law.” United States v. Humphrey, 164 F.3d 585, 588 (11th

Cir. 1999). Thus, where neither we nor the Supreme Court has ever directly

resolved an issue, and other circuits are split on it, there can be no plain error in

regard to that issue. See id. at 587-88.

       The relevant section of 18 U.S.C. § 924(c) states:

                     Except to the extent that a greater minimum sentence is
              otherwise provided by this subsection or by any other provision
              of law, any person who, during and in relation to any crime
              of violence or drug trafficking crime (including a crime of


       2
               Although the Chambers issue is seemingly also barred by the appeal waiver, prior
to Ray’s sentencing hearing, the United States Attorney’s Office agreed to waive enforcement of
the appeal waiver solely as to the issue of whether Ray qualified as a career offender.

                                            9
             violence or drug trafficking crime that provides for an
             enhanced punishment if committed by the use of a deadly
             or dangerous weapon or device) . . . uses or carries a
             firearm, or who, in furtherance of any such crime,
             possesses a firearm, shall, in addition to the punishment
             provided for such crime of violence or drug trafficking
             crime – be sentenced to a term of imprisonment of not less
             than 5 years.

18 U.S.C. § 924(c)(1)(A)(i) (emphasis added). Neither we nor the Supreme Court

has ever interpreted the “except clause” of 924(c), and other circuits are split on the

scope of the clause. Therefore, the interpretation of the “except clause” is not

“clear under current law” as required by the first prong of the plain error test, and

there can be no plain error on this issue. Humphrey, 164 F.3d at 588.

                                 III. CONCLUSION

      Upon review of the record and consideration of the parties’ briefs, we affirm

in part, and vacate and remand in part for further proceedings.

      AFFIRMED in part, VACATED AND REMANDED in part.




                                          10